Citation Nr: 0206036	
Decision Date: 06/07/02    Archive Date: 06/13/02

DOCKET NO.  95-04 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of an overuse injury of the lumbosacral spine.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right knee injury.  

(The issue of entitlement to service connection for residuals 
of a right wrist injury will be the subject of a later 
decision.)  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1983 to 
July 1990.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a January 1994 rating decision from the Denver, 
Colorado, Department of Veterans Affairs (VA) Regional Office 
(RO) that continued the 10 percent rating for residuals of a 
lumbosacral spine overuse injury and the noncompensable 
rating for residuals of the right knee injury.  A December 
1995 rating decision continued the 10 percent rating for 
residuals of the lumbosacral spine injury and increased the 
rating for residuals of the right knee injury to 10 percent 
since July 28, 1993.  

The January 1997 Board decision remanded the case to obtain 
additional medical records and a new examination.  This 
matter is now before the Board for appellate review.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a right 
wrist injury, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3.104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When the additional development is completed, 
the Board will provide notice as required by Rule of Practice 
903.  See 67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903).  After giving the required 
notice and reviewing the veteran's response, the Board will 
prepare a separate decision addressing the right wrist issue.  

The veteran's July 1993 statement raised a claim of 
entitlement to service connection for high blood pressure.  
In December 1995, the RO also deferred decision on the issue 
of entitlement to service connection for stress due to 
medication taken in service for pain until the veteran could 
receive an examination.  Because these claims have not yet 
been adjudicated, they are referred to the RO for appropriate 
action.  Bruce v. West, 11 Vet. App. 405, 408 (1998).  


FINDINGS OF FACT

1.  The veteran works full-time for a door and window 
manufacturer.  He has past work experience as a forklift 
operator and security guard, and he is trained in the use of 
over twenty pieces of equipment.  

2.  The veteran has moderate limitation of lumbar spine 
motion and chronic lumbosacral pain.  

3.  The veteran stands without listing to either side, he 
walks with a normal gait, and the medical evidence shows no 
crepitation, less or more movement than normal, excess 
fatigability, incoordination, impaired ability to execute 
skilled movement smoothly, swelling, deformity, atrophy of 
disuse, instability of station, disturbance of locomotion, or 
interference with sitting, standing, and weight-bearing due 
to residuals of the overuse injury of the lumbosacral spine.  

4.  The veteran's right knee range of motion is 0-124 
degrees, and he is able to climb stairs, ride a bicycle, lift 
weights up to fifty pounds, perform ten full squats and a 
deep knee bend, and walk two miles.  

5.  The veteran's right knee has not given way since he left 
service, and patellofemoral alignment is currently normal.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of an 
overuse injury of the lumbosacral spine are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5292, and 5295 (2001).  

2.  The criteria for a rating in excess of 10 percent for 
residuals of a right knee injury are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5014, 5257, 5260, and 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The claims may be decided on the merits because the VA 
fulfilled its duty to assist and inform the veteran in the 
development of the claims.  The Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001).  In this case, the RO 
obtained the available medical records from the identified 
examiners, including the Social Security Administration.  The 
veteran received an examination in January 1999, filed lay 
statements with the RO, and declined the opportunity for a 
hearing.  The RO's February 1997, February 1998, April 1998, 
July 1998, and April 2002 letters to the veteran, the January 
1994 and December 1995 rating decisions, the April 1994, 
December 1995, November 1999, and November 2001 statements of 
the case, and the January 1997 Board remand informed the 
veteran of the applicable laws and regulations and evidence 
needed to substantiate the claims.  Since the veteran was 
informed of the evidence needed to substantiate the claims 
and provided ample opportunity to submit such evidence, and 
the VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist and inform the veteran.  
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

For the veteran to prevail in a claim for an increased 
rating, the evidence must show that his service-connected 
disability has caused greater impairment of his earning 
capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2001).  The rating for a physical disability must be 
considered from the point of view of the veteran working or 
seeking work and the ability of the veteran's body as a 
whole, or of a system or organ of the body, to function under 
the ordinary conditions of daily life, including employment 
and self-support.  It is the responsibility of the rating 
specialist to interpret examination reports in light of the 
whole recorded history and to reconcile various reports into 
a consistent picture so that the current rating accurately 
reflects the present disability.  See 38 C.F.R. §§ 4.1, 4.2, 
4.10.  The VA has a duty to acknowledge and consider all 
regulations which are potentially applicable based upon the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusion.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).  


Entitlement to a rating in excess of 10 percent for
residuals of an overuse injury of the lumbosacral spine

A January 1991 rating decision granted service connection and 
an initial 10 percent rating for residuals of an overuse 
injury of the lumbosacral spine since July 1990.  The 
December 1995 rating decision continued the 10 percent 
rating.  

The veteran's lumbosacral spine disability is currently 
evaluated under the criteria for lumbosacral strain.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295.  Given the diagnoses 
and findings of record, the Board will consider whether an 
increased rating is warranted under the criteria for 
limitation of lumbar spine motion (Diagnostic Code 5292), 
lumbosacral strain (Diagnostic Code 5295), and arthritis 
(Diagnostic Codes 5003 and 5010).  

The veteran's moderate limitation of lumbar spine motion with 
functional loss and pain warrant an increase to 20 percent.  
Limitation of lumbar spine motion is assigned a 40 percent 
evaluation if severe, a 20 percent evaluation if moderate, 
and a 10 percent evaluation if slight.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The existence of functional loss and 
pain, crepitation, less or more movement than normal, 
weakened movement, excess fatigability, incoordination, 
impaired ability to execute skilled movement smoothly, 
swelling, deformity, atrophy of disuse, instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
206-207 (1995).  

In this case, the worst range of lumbar spine motion was 
flexion to 30 degrees and lateral bending on each side to 20 
degrees in February 2001 and extension to 20 degrees, and 
lateral rotation on each side to 30 degrees in January 1999.  
That means that one motion - flexion - had severe limitation 
of motion, three motions - extension and lateral bending to 
each side - had moderate limitation of motion, and two 
motions - lateral rotation to each side - had slight 
limitation of motion.  The veteran reported recurring lower 
back pain, and one of two January 1999 examiners 
characterized the veteran's lumbosacral spine pain as 
chronic.  The veteran reported in January 1999 that, if he 
moved too quickly, his back locked and caused throbbing pain, 
and he sometimes experienced shooting pain into his left leg.  
He claimed to have stopped lifting weights at least partly 
because of back problems, and the January 1999 x-ray of the 
lumbosacrococcygeal spine revealed moderate flattening of the 
lumbosacral lordosis.  

For all of the foregoing reasons, reasonable doubt regarding 
the severity of limitation of motion will be resolved in the 
veteran's favor, and he will be deemed to have at least 
moderate limitation of lumbar spine motion.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of  the doubt to 
the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2001).  
Therefore, a 20 percent rating is warranted for moderate 
limitation of motion of the lumbar spine.  

The maximum 40 percent rating cannot be assigned because five 
of the six lumbar spine motions demonstrated no more than 
slight or moderate limitation in January 1999.  The veteran 
could walk on his heels and toes without any gross weakness, 
straight leg and sacral tests were negative, and palpation 
revealed no tenderness.  Even without recent weight lifting 
practice, the veteran was able to lift 75 pounds from the 
floor to chest height in January 1999.  His function did not 
change with repetitive lifting, and there was no limitation 
of endurance detected.  Even after he later injured his back 
at a new job, he was able to carry, push, and pull 50 pounds 
and repetitively lift 30 pounds, and his lower extremity 
strength was 5/5 in February 2001.  Similarly, the medical 
evidence showed no crepitation, less or more movement than 
normal, excess fatigability, incoordination, impaired ability 
to execute skilled movement smoothly, swelling, deformity, 
atrophy of disuse, instability of station, disturbance of 
locomotion, or interference with sitting, standing, and 
weight-bearing.  

The criteria for lumbosacral strain cannot raise the 
veteran's disability rating to 40 percent either.  Severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion, warrants a 40 percent evaluation.  Lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in standing position, 
warrants a 20 percent evaluation.  Lumbosacral strain with 
characteristic pain on motion is assigned a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  In 
January 1999, the veteran was able to stand erect without 
listing to either side.  The other of the two January 1999 
examiners found normal lumbosacral lordosis, and the veteran 
walked with a normal gait.  In the absence of severe 
lumbosacral strain or abnormal mobility on forced motion to 
support a higher rating, a 20 percent rating must stand.  

Although a January 1999 x-ray revealed mild degenerative 
changes at L4-5, a separate rating is not available for 
arthritis under Diagnostic Codes 5003 and 5010 because 
limitation of motion is already compensable under Diagnostic 
Code 5292.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 
5010.  

In summary, the record reflects that a 20 percent rating 
should apply.  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The evidence is 
not so evenly balanced that there is doubt as to any material 
issue.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury

The January 1991 rating decision granted service connection 
and a noncompensable rating for residuals of injury of the 
right knee since July 1990.  Although the December 1995 
rating decision increased the rating to 10 percent since July 
28, 1993, the claim for a rating in excess of 10 percent 
remains before the Board.  The veteran is presumed to seek 
the maximum benefit allowed by law or regulations, where less 
than the maximum benefit was awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The veteran's right knee disability is currently evaluated 
under the criteria for osteomalacia.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  Given the diagnoses and findings of 
record, the Board will consider whether an increased rating 
is warranted under the criteria for osteomalacia (Diagnostic 
Code 5014), arthritis (Diagnostic Codes 5003 and 5010), 
limitation of motion of the knee (Diagnostic Codes 5260 and 
5261), and other impairment of the knee (Diagnostic Code 
5257).  

Osteomalacia is rated on limitation of motion of the affected 
parts as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5014.  Arthritis, due to trauma, 
substantiated by x-ray findings, is also rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  In turn, degenerative arthritis (hypertrophic or 
osteoarthritis), established by x-ray findings is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of a leg is assigned a noncompensable 
evaluation if limited to 60 degrees, a 10 percent evaluation 
if limited to 45 degrees, a 20 percent evaluation if limited 
to 30 degrees, and a 30 percent evaluation if limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of a leg is assigned a noncompensable 
evaluation if limited to 5 degrees, a 10 percent evaluation 
if limited to 10 degrees, a 20 percent evaluation if limited 
to 15 degrees, a 30 percent evaluation if limited to 20 
degrees, a 40 percent evaluation if limited to 30 degrees, 
and a 50 percent evaluation if limited to 45 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.  The existence of 
functional loss and pain, crepitation, less or more movement 
than normal, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movement 
smoothly, swelling, deformity, atrophy of disuse, instability 
of station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing must also be considered 
when evaluation is based on limitation of motion.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206-207.  

An increased rating is not warranted for limitation of right 
knee motion.  The worst range of right knee motion was 0-124 
degrees at a January 1999 examination.  Thus, the veteran is 
able to flex, or bend, his right knee well past the 30 
degrees flexion limitation required for a 20 percent rating 
under Diagnostic Code 5260, and he can extend, or straighten, 
his right leg to the horizontal, well past the 15 degrees 
extension limitation required for a 20 percent rating under 
Diagnostic Code 5261.  The 10 percent rating is more than 
generous because the veteran can flex his right knee well 
past the 60 degrees limitation required for a noncompensable 
rating under Diagnostic Code 5260 and extend his right leg 
well past the 5 degrees limitation required for a 
noncompensable rating under Diagnostic Code 5261.  

The veteran's right knee functional loss and pain support 
continuation of the 10 percent rating.  The veteran reported 
being unable to run without his right knee giving way in 
September 1993, and the January 1999 examiner characterized 
the veteran's right knee pain as chronic.  In September 1993, 
the veteran was still able to climb stairs, and for the first 
time, he reported being able to walk two miles, ride a 
bicycle, lift weights up to fifty pounds, and perform a deep 
knee bend.  He was generally pain-free except on cold 
mornings or when he tried to run, and the right knee 
demonstrated no swelling, effusion, warmth, or erythema.  
Sensation was intact, and strength was 5/5 in the right leg.  
Although the veteran complained of swelling and feeling that 
his right knee brace was useless in December 1994, his right 
knee had normal strength in January 1999, when he was able to 
perform at least ten full squats without difficulty.  An 
increased rating is therefore not warranted under the 
criteria for limitation of right knee motion with functional 
loss and pain.  

Nor is a higher rating warranted for subluxation or 
instability of the right knee.  Recurrent subluxation or 
lateral instability of the knee is assigned an evaluation of 
10 percent for slight impairment, 20 percent for moderate 
impairment, and 30 percent for severe impairment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  The evidence shows no more 
than slight impairment.  The September 1993 VA examiner 
stated that there had never been a frank dislocation of the 
veteran's right knee, although mild tenderness to palpation 
over the medial meniscus was reproduced on varus stress of 
the right knee.  Although the veteran complained of right 
knee locking in December 1994 and of giving way while walking 
long distances or climbing stairs in January 1999, the 
January 1999 x-ray of the right knee was normal.  The 
veteran's patellofemoral alignment was normal in January 
1999, and the objective medical evidence since July 1993 has 
shown no subluxation.  A higher rating is not warranted for 
subluxation or instability of the right knee.  

A separate rating is not available for arthritis because 
limitation of right knee motion is not compensable and 
because right knee x-ray findings are normal.  See VAOPGCPREC 
23-97 (July 1, 1997); VAOPGCREC 9-98 (August 14, 1998); 
38 C.F.R. § 4.59; Degmetich v. Brown, 104 F. 3d 1328, 1331 
(Fed. Cir. 1997).  

In summary, the record reflects that a 10 percent rating 
should continue.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 
4.7.  

Referral for consideration of extraschedular ratings is not 
warranted because exceptional circumstances have not been 
demonstrated.  See Smallwood v. Brown, 10 Vet. App. 93, 97-98 
(1997); 38 C.F.R. § 3.321(b)(2001).  Prior to 1993, the 
veteran worked as a forklift operator and security guard.  He 
now works full-time for a door and window manufacturer, and 
the medical evidence shows no hospitalizations for treatment 
of his service-connected lumbosacral spine and right knee 
disabilities.  Referral for extraschedular consideration is 
therefore not currently warranted.  


ORDER

Entitlement to a 20 percent rating for residuals of an 
overuse injury of the lumbosacral spine is granted, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.  

Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

